Case 1:18-cr-00834-PAE Document 6 Filed 11/20/18 Page 1 of 3

AO 472 (Rev. 1 ll 16) Order of Detention Pending Trial

UNITED STATES DlsTRICT CoI]tth»*ti-` 11 l\/l li`f"~l'f

\._. rt n }1’ Fllsi§l:l

for the
Southern District of Ncw York

iii

[_`)

 

" F"`-l" é' ¢_"i\\ I'\J

_ 't:§i,_"t‘_l».`.(`)l‘»ll

DC\~C,` {-'.'i:

er alfarle

rr A

      
  

 

 

United States of Alnerica
v.

oANlEL HERNANDEZ 31 13 Cr- 334 (PAE)

Case No.

 

Defendnn!
ORDER OF DETENTION PENDING TRIAL

Part l - Eligibility for Detention

Upon the

§ Motion of the Government attorney pursuant to 18 U.S.C. § 3i42(f)(1), or
Cl Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(1](2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

|:I A. Rebuttable Presumption Aris es Under 18 U.S.C. § 3142(e)(2) @revious via!mo:): rfhere is irrebuttable
presumption that no condition or combination of conditions will reasonably assure the safety of any other person
and the community because the following conditions have been metz

ij (1) thc defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
|:l (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
|:l (b) an offense for which the maximum sentence is life imprisonment or death; or
|:l (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlied Substances import and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 of'l`itle 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
|:I (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to ‘r""ederal
jurisdiction had existed, or a combination of such offenses; or
|_`_l (e) any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
(iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
Ifl (2) the defendant has previously been convicted of a F ederal offense that is described in 18 U. S.C.
§ 3142(£)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
to Federal jurisdiction had existed; and
L`_l (3) the offense described in paragraph (2) above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a Federal, State, or local offense; aan
l:l (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

I’age l of 3

Case 1:18-cr-00834-PAE Document 6 Filed 11/20/18 Page 2 of 3

AO 472 (Rev. 1 l/16) Order of Detention Pending Triat

ij B. Rebuttable Presulnption Arises Under 18 U. S. C. § 3142(e)(3) (nmcorrcs nremm other oj}énses): There is a
rebuttable presumption that no condition or combination of conditions will leasonably assure the appearance of the
defendant as required and the safety of the community because there 1s probable cause to believe that the defendant
committed one or more of the following offenses:

|J (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the

Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances lmport and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);

IJ (2) an offense under 18 U.S.C. §§ 924(c), 956(3), or 2332b;

[:l (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(13) for which a maximum term of imprisonment of 10 years
or more is prescribed;

ij (4) an offense under Chapter 77 of Title l8, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
imprisonment of 20 years or more is prescribed; or

|:l (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
2260, 2421, 2422, 2423, or 2425.

13 C. Conclusions Regarding Applicability of Any Presumption Establisbed Above

|1'1]' The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
ordered on that basis. (Parr HI need not be completed)

OR

[l The defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted

Part IIl ~ Analysis and Statement of the Reasons for Detontion

Aiter considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

|:I By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community.

111 By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
the defendant’s appearance as required

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

ij Weight of evidence against the defendant is strong

il Subject to lengthy period of incarceration if convicted

ij Prior criminal history

|:I Participation in criminal activity while on probation, parole, or supervision
iii History of violence or use of weapons

|:l History of alcohol or substance abuse

|3 Lack Of Stable employment

D Lack of stable residence

ij Lack of financially responsible sureties

l‘age 2 of 3

Case 1:18-cr-00834-PAE Document 6 Filed 11/20/18 Page 3 of 3

AO 472 (Rev. 11/16) Ordcr ofDetention I‘ending Ftrial

Lack of significant community or family ties to this district

Significant family or other ties outside the United States

Lack of legal status in the United States

Subject to removal or deportation after serving any period of incarceration
Prior failure to appear in court as ordered

Prior attempt(s) to evade law enforcement

Use of alias(es) or false documents

Bacl<ground information unknown or unverified

UUUEE}E¥U|]

Cl Prior violations of probation, parole, or supervised release

OTHER REASONS OR F URTHER EXPLANATION:

Although bail conditions can be fashioned to minimize the risk ot non-appearance, l find that ball conditions cannot be fashioned to
minimize the risk of danger to the community. The evidence of Hernandez's participation in the armed robbery alleged to have
occurred on Aprii 3, 2018 is compelling (lhe precede of the robbery were recovered from Hernandez's apartment) and the recovery of
an AR-15 firearm from Hernandez‘s residence is further evidence of dangerousness A|though the bail terms proposed by defense
counsel are substantiall they do not satisfactorily address the risk of danger. Even if he were subject to home continernent,
l-lernandez would still be able to direct acts of violence by telephone, and given the ubiquilousness of cell phones, there is no way to
limit l-lernandez's access to telephonic communications According|y, l find that l-lernandez has not rebutted the presumption that
there are no conditions or combination of condictions that can minimize the risk of danger to the community.

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’ s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal, The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding

(_./? ' /..wl _` N_*
Dat@; iirzorzoie / »¢//14,1/»?/ /.;»,»é/Z”;W

t/United States Magistrate lodge

 

Page 3 of 3

